                 Case 19-11842-LSS             Doc 512       Filed 12/06/19        Page 1 of 6



                        IN THE UNITED STATES BANKRUPTCY COURT
                             FOR THE DISTRICT OF DELAWARE


In re:                                                 Chapter 7

AS WIND DOWN, LLC, et al.,1                            Case No. 19-11842 (LSS)
                                                       (Jointly Administered)
                                  Debtors.


                  NOTICE OF AGENDA OF MATTERS SCHEDULED FOR
                    HEARING ON DECEMBER 10, 2019 AT 2:00 P.M.


 ADJOURNED MATTERS

         1.       Motion of Clutch Holdings LLC for Allowance and Payment of Administrative
                  Expense Claim Pursuant to 11 U.S.C. §503(b) (filed November 20, 2019) [Dkt.
                  No. 472]

                  Response Deadline:        December 3, 2019. Extended for the Trustee.

                  Response Received: Informal comments received from the Chapter 7 Trustee.

                  Related Documents:

                  a.       Notice of Hearing Date Extension for Clutch Holdings’ Motion for
                           Payment of Administrative Expenses (filed November 26, 2019) [Dkt. No.
                           494]

                  Status: This matter has been adjourned to a hearing date to be determined.


 UNCONTESTED MATTERS WITH A CERTIFICATE OF NO OBJECTION OR A
 CERTIFICATION OF COUNSEL

         2.       Debtors’ Seventh (7th) Omnibus Motion for Entry of an Order, Pursuant to
                  Sections 105(a) and 365(a) of the Bankruptcy Code, Authorizing the Debtors to
                  Reject Certain Executory Contracts and Unexpired Leases, Nunc Pro Tunc to the
                  Applicable Rejection Date (filed November 1, 2019) [Dkt. No. 397]


 1
  The Debtors in these Chapter 7 Cases, along with the last four digits of each Debtor’s federal tax identification
 number, are as follows: AS Wind Down, LLC (f/k/a Avenue Stores, LLC) (0838); OURGH Wind Down, LLC (f/k/a
 Ornatus URG Holdings, LLC) (1146); OURGRE Wind Down, LLC (f/k/a Ornatus URG Real Estate, LLC) (9565);
 and OURGGC Wind Down, LLC (f/k/a Ornatus URG Gift Cards, LLC) (9203).
     Case 19-11842-LSS       Doc 512     Filed 12/06/19    Page 2 of 6



     Response Deadline:    November 15, 2019

     Response Received: None.

     Related Documents:

     a.     Certificate of No Objection (filed November 19, 2019) [Dkt. No. 461]

     Status: A Certificate of No Objection has been filed. The Trustee is still
     reviewing the contracts that are the subject of the Motion to ensure they are no
     longer needed and asks that the Court delay entering the proposed order until the
     Trustee has completed his review and has advised the Court that his review is
     completed.

3.   Debtors’ Eighth (8th) Omnibus Motion for Entry of an Order, Pursuant to
     Sections 105(a) and 365(a) of the Bankruptcy Code, Authorizing the Debtors to
     Reject Certain Executory Contracts and Unexpired Leases, Nunc Pro Tunc to the
     Applicable Rejection Date (filed November 1, 2019) [Dkt. No. 398]

     Response Deadline:    November 15, 2019

     Response Received: None.

     Related Documents:

     a.     Certificate of No Objection (filed November 19, 2019) [Dkt. No. 462]

     Status: A Certificate of No Objection has been filed. The Trustee is still
     reviewing the contracts that are the subject of the Motion to ensure they are no
     longer needed and asks that the Court delay entering the proposed order until the
     Trustee has completed his review and has advised the Court that his review is
     completed.

4.   Second Monthly and Final Application of Malfitano Advisors, LLC for
     Allowance of Compensation for Services Rendered and Reimbursement of
     Expenses as Asset Disposition Advisor and Consultant for the Debtors for the
     Monthly Period from September 1, 2019 Through October 31, 2019 and the Final
     Period From August 16, 2019 Through October 31, 2019 (filed November 6,
     2019) [Dkt. No. 407]

     Response Deadline:    November 27, 2019

     Response Received: None.

     Related Documents:
     Case 19-11842-LSS       Doc 512      Filed 12/06/19   Page 3 of 6



     a.     Certification of Counsel Regarding Order Approving Final Fee
            Application of Malfitano Advisors, LLC (December 5, 2019) [Dkt. No.
            505]

     b.     Order Approving Final Fee Application of Malfitano Advisors, LLC
            (entered December 6, 2019) [Dkt. No. 507]

     Status: An Order has been entered.

5.   Debtors’ Motion for Entry of an Order, Pursuant to Bankruptcy Rules 9006 and
     9027, Extending the Period Within Which the Debtors May Remove Actions
     Pursuant to 28 U.S.C. § 1452 (filed November 12, 2019) [Dkt. No. 423]

     Response Deadline:   November 26, 2019

     Response Received: None.

     Related Documents:

     a.     Certificate of No Objection (filed December 4, 2019) [Dkt. No. 500]

     b.     Order, Pursuant to Bankruptcy Rules 9006 and 9027 Extending the Period
            Within Which the Debtors May Remove Actions Pursuant to 28 U.S.C §
            1452 (entered December 6, 2019) [Dkt. No. 510]

     Status: An Order has been entered.

6.   Debtors’ Ninth (9th) Omnibus Motion for Entry of an Order, Pursuant to Sections
     105(a) and 365(a) of the Bankruptcy Code, Authorizing the Debtors to Reject
     Certain Executory Contracts and Unexpired Leases, Nunc Pro Tunc to the
     Applicable Rejection Date (filed November 14, 2019) [Dkt. No. 443]

     Response Deadline:   December 2, 2019

     Response Received: None.

     Related Documents:

     a.     Certificate of No Objection (filed December 4, 2019) [Dkt. No. 501]

     b.     Ninth (9th) Omnibus Order, Pursuant to Sections 105(a) and 365(a) of the
            Bankruptcy Code, Authorizing the Debtors to Reject Certain Executory
            Contracts and Unexpired Leases, Nunc Pro Tunc to the Applicable
            Rejection Date (entered December 6, 2019) [Dkt. No. 509]

     Status: An Order has been entered.

7.   Debtors’ Motion for Entry of an Order, Pursuant to Sections 105(a), 365(a) and
     554(a) of the Bankruptcy Code, Authorizing Rejection of Unexpired Lease of
     Case 19-11842-LSS        Doc 512     Filed 12/06/19     Page 4 of 6



     Nonresidential Real Property (365 West Passaic Street, Suite 230, Rochelle Park,
     New Jersey 07662), Nunc Pro Tunc to November 30, 2019 (filed November 21,
     2019) [Dkt. No. 477]

     Response Deadline:    December 3, 2019

     Response Received: None.

     Related Documents:

     a.     Certificate of No Objection (filed December 4, 2019) [Dkt. No. 502]

     b.     Order, Pursuant to Sections 105(a), 65(a), and 554(a) of the Bankruptcy
            Code, Authorizing Rejection of Unexpired Lease of Nonresidential Real
            Property (365 West Passaic Street, Suite 230, Rochelle Park, New Jersey
            07662), Nunc Pro Tunc to November 30, 2019 (entered December 6,
            2019) [Dkt. No. 508]

     Status: An Order has been entered.

8.   Motion of AFCO Premium Credit LLC for an Order Granting Relief From the
     Automatic Stay Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule 4001(a)
     (filed November 21, 2019) [Dkt. 480]

     Response Deadline:    December 3, 2019

     Response Received: Informal comments received from the Chapter 7 Trustee.

     Related Documents:

     a.     Certification of Counsel Submitting Revised Order Granting Motion of
            AFCO Premium Credit LLC for an Order Granting Relief From the
            Automatic Stay Pursuant to 11 U.S.C. § 362(d) and Bankruptcy Rule
            4001(a) (filed December 5, 2019) [Dkt. 504]

     Status: A Certification of Counsel has been filed.

9.   Motion for Entry of an Order Terminating the Engagement of Prime Clerk LLC
     as Claims and Noticing Agent (filed November 25, 2019) [Dkt. No. 490]

     Response Deadline:    December 3, 2019

     Response Received: None.

     Related Documents:

     a.     Certification of No Objection (filed December 6, 2019) [Dkt. No. 506]

     Status: A Certificate of No Objection has been filed.
          Case 19-11842-LSS        Doc 512        Filed 12/06/19   Page 5 of 6



    10.   Motion for Entry of an Order Authorizing the Chapter 7 Trustee to Retain and
          Compensate Independent Contractors (filed November 25, 2019) [Dkt. 491]

          Response Deadline:    December 3, 2019

          Response Received: Informal comments from Ornatus URG Funding, LLC.

          Related Documents:

          a.     Certification of Counsel (filed December 6, 2019) [Dkt. No. 511]

          Status: A Certification of Counsel has been filed.

UNCONTESTED MATTERS GOING FORWARD

    11.   Final Application of Configure Partners, LLC for Allowance of Compensation for
          Services Rendered and Reimbursement of Expenses Incurred as Investment
          Banker for the Debtors and Debtors in Possession for the Period From August 16,
          2019 Through and Including October 16, 2019 (filed November 19, 2019) [Dkt.
          No. 467]

          Response Deadline:    December 3, 2019

          Response Received: The Trustee engaged in informal discussions with
                             Configure’s counsel regarding certain fees sought by
                             Configure in its Final Fee Application. Those discussions
                             have been resolved and the Trustee has no objection to the
                             Court approving Configure’s Final Fee Application. The
                             Trustee, Configure, and Debtors counsel continue to
                             engage in discussions regarding the Final Fee App and
                             anticipate filing a revised proposed order in advance of
                             hearing.

          Related Documents: None.

          Status: This matter is going forward.
              Case 19-11842-LSS   Doc 512    Filed 12/06/19    Page 6 of 6



Dated: December 6, 2019                     ARCHER & GREINER, P.C.

                                            /s/ Kevin F. Shaw
                                            Alan M. Root (No. 5427)
                                            Kevin F. Shaw (No. 6239)
                                            300 Delaware Avenue, Suite 1100
                                            Wilmington, DE 19801
                                            Tel: (302) 777-4350
                                            Fax: (302) 777-4352
                                            E-mail: aroot@archerlaw.com
                                                     kshaw@archerlaw.com

                                            Proposed Counsel for the Chapter 7 Trustee
217707309v5
